SCHEDULE 2 WORLDWIDE NETWORK OF SUBCUSTODIANS COUNTRY SUBCUSTODIAN Argentina Citibank, N.A. Australia National Australia Bank Limited Austria UniCredit Bank Austria AG Bahrain HSBC Bank Middle East Limited Bangladesh Standard Chartered Bank Bangladesh Belgium ING Belgium SA/NV Benin Société Générale de Banques en Côte dlvoire Bermuda HSBC Bank Bermuda Limited (effective May 3, 2010) Botswana Barclays Bank of Botswana Ltd. Brazil Citibank, N.A. Bulgaria ING Bank N.V. Burkina Faso Société Générale de Banques en Côte dlvoire Canada CIBC Mellon Trust Company Cayman Islands The Bank of New York Mellon Channel Islands The Bank of New York Mellon Chile Banco Itau S.A. (Chile) Chile Banco de Chile China (Shanghai and Shenzhen) HSBC Bank (China) Company Limited Colombia Cititrust Colombia S.A. Costa Rica Banco BCT Croatia Privredna Banka Zabreb d.d. Cyprus BNP Paribas Securities Services, Athens, effective May 17, 2010. Czech Republic ING Bank N.V. Denmark Danske Bank A/S Ecuador Banco de la Produccion SA Egypt HSBC Bank Egypt S.A.E. Estonia SEB Bank AS Euromarket Clearstream Banking Luxembourg S.A. Euromarket Euroclear Bank Finland Skandinaviska Enskilda Banken AB (publ) Helsinki Branch France BNP Paribas Securities Services France CACEIS Germany BHF-Asset Servicing GmbH Ghana Barclays Bank of Ghana Ltd. Greece BNP Paribas Securities Services, Athens, effective May 17, 2010 Guinea Bissau Société Générale de Banques en Côte dlvoire Hong Kong The Hongkong and Shanghai Banking Corporation, Limited Hungary ING Bank NV. Iceland New Landsbanki Islands hf Iceland NBI hf. India Deutsche Bank AG Indonesia The Hongkong and Shanghai Banking Corporation, Limited COUNTRY SUBCUSTODIAN Ireland The Bank of New York Mellon, London Israel Bank Hapoalim B.M. Italy Intesa Sanpaolo S.p.A Ivory Coast Société Générale de Banques en Côte dlvoire - Abidjian Japan The Bank of Tokyo-Mitsubishi UFJ Ltd. Japan Mizuho Corporate Bank, Limited Jordan HSBC Bank Middle East Limited Kazakhstan HSBC Bank Kazakhstan Kenya Barclays Bank of Kenya Limited Kuwait HSBC Bank Middle East Ltd. Latvia AS SEB banka Lebanon HSBC Bank Middle East Limited Lithuania SEB Bankas AB Luxembourg Banque et Caisse dEpargne de lEtat Malaysia HSBC Bank Malaysia Berhad Mali Société Générale de Banques en Côte dlvoire Malta HSBC Bank Malta plc Mauritius The Hongkong and Shanghai Banking Corporation Limited Mexico Banco Nacional de Mexico Morocco Citibank Maghreb Namibia Standard Bank Namibia Ltd. Netherlands BNY Mellon Asset Servicing B.V. New Zealand National Australia Bank Limited Niger Société Générale de Banques en Côte dlvoire Nigeria Stanbic IBTC Bank Plc Norway DnB NOR Bank ASA Oman HSBC Bank Middle East Limited Pakistan Deutsche Bank AG Karachi. Palestinian Autonomous Area HSBC Bank Middle East, Ramallah Peru Citibank del Peru, S.A. Philippines The Hongkong and Shanghai Banking Corporation, Limited Poland ING Bank Slaski Portugal Banco Comercial Português, S.A. Qatar HSBC Bank Middle East Limited, Doha Romania ING Bank N.V. Russia ING Bank (Eurasia) ZAO Russia ZAO Citibank Moscow Saudi Arabia SABB Securities Limited Senegal Société Générale de Banques en Côte dlvoire Serbia UniCredit Bank Austria AG Singapore United Overseas Bank Limited Singapore DBS Bank Ltd. Slovak Republic ING Bank N.V. Slovenia UniCredit Banka Slovenia d.d. Slovenia UniCredit Bank Austria AG South Africa Standard Bank of South Africa COUNTRY SUBCUSTODIAN South Korea The Hongkong and Shanghai Banking Corporation, Limited Spain Banco Bilbao Vizcaya Argentaria S.A. Spain Santander Investment Services, S.A. Sri Lanka The Hongkong and Shanghai Banking Corporation, Limited Swaziland Standard Bank Swaziland Limited Sweden Skandinaviska Enskilda Banken Switzerland Credit Suisse, Zurich Switzerland UBS AG, Zurich Taiwan Standard Chartered Bank (Taiwan) Limited Thailand The Hongkong and Shanghai Banking Corporation, Limited Thailand Bangkok Bank Public Company Ltd. Togo Société Générale de Banques en Côte dlvoire Trinidad & Tobago Republic Bank Limited Tunisia Banque Internationale Arabe de Tunisie Turkey Deutsche Bank AS Uganda Barclays Bank of Uganda Ltd. Ukraine ING Bank Ukraine United Arab Emirates HSBC Bank Middle East Limited, Dubai United Kingdom The Bank of New York Mellon United Kingdom Deutsche Bank AG (The Depository & Clearing Centre) United States The Bank of New York Mellon Uruguay Banco Itau Uruguay S.A. Venezuela Citibank, N.A. Vietnam HSBC Bank (Vietnam) Ltd. Zambia Barclays Bank of Zambia Limited Zimbabwe Barclays Bank of Zimbabwe Limited
